Citation Nr: 1002764	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  03-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1  Entitlement to service connection for a pulmonary 
disorder, to include as due to exposure to Chemical Agent 
Resistance Coating (CARC), pyrodostigmine bromide (PB), 
insect poisons (organophosphates, carbamates, etc...), and/or 
potential low levels of sarin.  

2.  Entitlement to service connection for memory loss, to 
include as due to exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin, and/or to include as due to undiagnosed 
illness.  

3.  Entitlement to service connection for sinusitis, to 
include as due to exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard 
from November 1975 to February 1976, from October 1990 to 
August 1991, and from June 1992 to September 1993, to include 
service in Southwest Asia during the Persian Gulf War.  He 
also served on active duty for training at various times; 
however, the dates of this service have not been verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001, rating decision of the VA Regional 
Office in St. Petersburg, Florida, which denied entitlement 
to the benefits enumerated above.

In June 2005, the Veteran testified at a hearing before the 
undersigned, which took place via video teleconference.  The 
Veteran waived his right to initial RO consideration of the 
new evidence submitted at his hearing.  38 C.F.R. 
§ 20.1304(c) (2009).  

The Board issued a decision in this case in January 2006 that 
denied the Veteran's claims for (1) service connection for 
memory loss, to include as due to exposure to CARC, PB, 
insect poisons (organophosphates, carbamates, etc...), and/or 
potential low levels of sarin, and/or to include as due to 
undiagnosed illness, (2) service connection for sinusitis, to 
include as due to exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin, and (3) service connection for presbyopia, 
to include as due to exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin.  The January 2006 Board decision also 
reopened and denied the Veteran's previously denied claim for 
service connection for a pulmonary disorder, to include as 
due to exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin.  Lastly, the January 2006 Board decision 
remanded the Veteran's claims for (1) service connection for 
numbness of the hands and fingers, to include as due to 
exposure to CARC, PB, insect poisons (organophosphates, 
carbamates, etc...), and/or potential low levels of sarin, 
and/or to include as due to undiagnosed illness and (2) 
service connection for joint pain, to include as due to 
exposure to CARC, PB, insect poisons (organophosphates, 
carbamates, etc...), and/or potential low levels of sarin, 
and/or to include as due to undiagnosed illness for further 
evidentiary development.  Concerning the four issues which 
were denied, the Veteran appealed that portion of the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) 
in August 2008, the Court vacated, in part, and remanded that 
portion of the Board's January 2006 decision concerning the 
service connection claims listed on the title page.  The two 
issues remanded in the January 2006 Board decision have not 
yet been recertified to the Board, and thus, they will not be 
addressed at this time.  The JMR noted that the Veteran had 
abandoned his appeal of the issue relating to service 
connection for presbyopia to include as due to exposure to 
CARC, PB, insect poisons (organophosphates, carbamates, 
etc...), and/or potential low levels of sarin.  Therefore, the 
only issues remaining before the Board are as set forth 
above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






(CONTINUED ON NEXT PAGE)

REMAND

With respect to all three claims, since a period of time has 
passed since the Veteran was last advised of VA's duties to 
notify and assist under the Veterans Claims Assistance Act of 
2000 (the VCAA), the AMC/RO should take this opportunity to 
send him an updated letter.

1  Entitlement to service connection for a pulmonary 
disorder, to include as due to exposure to CARC, PB, insect 
poisons (organophosphates, carbamates, etc...), and/or 
potential low levels of sarin  

In light of the joint motion, the Board finds that a remand 
is required to provide a VA examination and obtain an opinion 
as to the existence, nature and etiology of the Veteran's 
claimed pulmonary disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Specifically, the joint remand observes 
that the January 2006 Board decision acknowledges that a 
November 2002 VA examination was inadequate for rating 
purposes, that the Veteran's claimed condition "may well" 
have changed in the progressing years, and that "new 
scientific literature now points to a potential link between 
pulmonary disorders and exposure to CARC."  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment).  

2.  Entitlement to service connection for memory loss, to 
include as due to exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin, and/or to include as due to undiagnosed 
illness

The Board finds that a remand is required to provide a VA 
examination and obtain an opinion as to the existence, nature 
and etiology of the Veteran's claimed memory loss.  
Specifically, the joint motion noted that, while the 
competent medical evidence of record reflects that the 
Veteran has been repeatedly observed to have memory problems 
and referred to the neurology clinic, a VA neurological 
examination has never been provided.  Given this evidence and 
in light of the joint remand, the Board concludes that a VA 
examination and opinion is necessary in this case in order to 
comply with the duty to assist provisions of the VCAA.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon, 
supra.  

3.  Entitlement to service connection for sinusitis, to 
include as due to exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), and/or potential low 
levels of sarin  

The Board finds that a remand is required to provide a VA 
examination and obtain an opinion as to any possible 
etiological link between the Veteran's current sinus symptoms 
and his in-service exposure to CARC.  Specifically, the joint 
motion noted that the November 2002 VA examination relied 
upon by the Board in the January 2006 decision was 
inadequate, as the November 2002 VA examiner neither reviewed 
the Veteran's claims file nor addressed whether the Veteran's 
CARC exposure could have caused his sinus symptoms.  Given 
this evidence and in light of the joint remand, the Board 
concludes that a VA examination and opinion is necessary in 
this case in order to comply with the duty to assist 
provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also Duenas, Barr and McLendon, all 
supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide to the Veteran 
with VCAA notice which includes notice of 
the laws and regulations governing 
undiagnosed illness claims. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.317.

2.  The RO should arrange for the Veteran 
to be scheduled for a VA respiratory 
examination to determine if the Veteran 
currently has a pulmonary disorder.  

If a pulmonary disorder is diagnosed, the 
examiner should provide an opinion 
concerning the etiology of such disorder, 
to include specific consideration of 
exposure to CARC.  The claims folder must 
be made available to the examiner for 
review and the examination report must 
indicate whether such review was 
accomplished.  The examiner is also 
instructed to consider and cite any 
scientific literature relied upon in 
connection with the etiological opinion.  
A rationale for any opinion expressed 
should be provided.

3.  The RO should arrange for the Veteran 
to be scheduled for a VA neurological 
examination to determine if the Veteran 
currently has a memory loss disorder.  

If a memory loss disorder is diagnosed, 
the examiner should provide an opinion 
concerning the etiology of such disorder, 
to include specific consideration of 
exposure to CARC, PB, insect poisons 
(organophosphates, carbamates, etc...), 
and/or potential low levels of sarin, 
and/or to include as due to undiagnosed 
illness under 38 C.F.R. § 3.317 (2009).  
The claims folder must be made available 
to the examiner for review and the 
examination report must indicate whether 
such review was accomplished.  A rationale 
for any opinion expressed should be 
provided.

4.  The RO should arrange for the Veteran 
to be scheduled for a VA sinus examination 
to determine if the Veteran currently has 
sinusitis.  

If sinusitis is diagnosed, the examiner 
should provide an opinion concerning the 
etiology of such disorder, to include 
specific consideration of exposure to 
CARC.  The claims folder must be made 
available to the examiner for review and 
the examination report must indicate 
whether such review was accomplished.  A 
rationale for any opinion expressed should 
be provided.

Note:  All of the VA examiners are 
reminded that the term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

5.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


